Citation Nr: 0309665	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  01-07 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 18, 1997, 
for the grant of service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The veteran presented videoconference hearing testimony 
before the undersigned in January 2003.  A transcript of that 
hearing testimony has been associated with the claims file. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  A May 1989 decision by the Board denied service 
connection for PTSD.

3.  A claim for service connection for PTSD was received on 
or about October 13, 1994, and remained pending until service 
connection for PTSD was granted.

4.  The previously denied claim for service connection for 
PTSD was reopened based on non-service department records.  


CONCLUSION OF LAW

The criteria for an effective date of October 13, 1994, for 
the grant of service connection for PTSD are met.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5110, 
5126, 7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.156, 3.159, 3.326, 3.400, 20.1100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he is entitled to an earlier 
effective date for the grant of service connection for PTSD 
since he was diagnosed with the disorder prior to his March 
1997 claim.

A claim that is disallowed by the Board is a final decision.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2002).

A communication or action, indicating an intent to apply for 
benefits from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  The informal claim must 
identify the benefit sought.  If a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155(a) (2002).

Where new and material evidence consists of a supplemental 
report from the service department received before or after a 
decision has become final, the former decision will be 
reconsidered by the adjudicating agency of original 
jurisdiction. This comprehends official service department 
records which presumably have been misplaced and have now 
been located and forwarded to VA.  Also included are 
corrections by the service department of former errors of 
commission or omission in the preparation of the prior report 
or reports and identified as such.  The retroactive 
evaluation of disability resulting from disease or injury 
subsequently service connected on the basis of the new 
evidence from the service department must be supported 
adequately by medical evidence.  Where such records clearly 
support the assignment of a specific rating over a part or 
the entire period of time involved, a retroactive evaluation 
will be assigned accordingly except as it may be affected by 
the filing date of the original claim.  38 C.F.R. § 3.156(c) 
(2002).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2002).

The effective date of a claim reopened after final 
disallowance with new and material evidence other than 
service department records is the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  
Where the new and material evidence consists of service 
department records, the effective date is to agree with the 
evaluation (since it is considered these records were lost or 
mislaid) or date of receipt of claim on which the prior 
evaluation was made whichever is later, subject to rules on 
original claims filed within 1 year after separation from 
service.  38 C.F.R. § 3.400(q) (2002).  

The veteran filed a claim for service connection for PTSD in 
1987.  The claim was ultimately denied by the Board in a May 
1989 decision.  The Board found in part that the evidence did 
not support a diagnosis of PTSD.  That determination is 
final.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 2002); 
38 C.F.R. § 20.1100 (2002).

The RO found that a new claim for service connection for PTSD 
was received from the veteran on March 18, 1997.  The RO 
initially found that new and material evidence had not been 
received to reopen the claim for service connection for PTSD 
and the veteran appealed this determination to the Board.  In 
a September 1999 decision, the Board found that new and 
material evidence in the form of evidence showing a diagnosis 
of PTSD had been received, and reopened the service 
connection claim.  The Board remanded the service connection 
claim to the RO.  In an August 2000 rating decision, the RO 
granted service connection for PTSD and assigned an effective 
date of March 18, 1997.

Review of the record indicates that the veteran filed a claim 
for service connection for PTSD prior to March 1997.  The 
record contains a statement, dated October 10, 1994, which 
reads, in part:  


I would like to file my pension.  
[S]ervices (sic) connected, for post 
dramatic (sic) stress, because I have 
been seeing a psychiatry doctor at VA 
Medical Center for years . . . so my 
disability is services (sic) connected 
due to post dramatic stress . . . .

This statement indicates an intent to apply for service 
connected benefits for PTSD and is, therefore, a claim for 
service connection for PTSD.  38 C.F.R. § 3.155(a) (2002).  
The document is not marked with the date of receipt by VA; 
however, the record contains numerous items dated October 10, 
1994 concerning a claim for non-service-connected pension 
benefits, several of which were stamped as received on 
October 13, 1994.  The Board concludes, therefore, that this 
claim for service connection for PTSD was received no later 
than October 13, 1994.  This document contains a notation 
dated December 28, 1994; however, the record does not reflect 
that the RO took action on this claim for service connection 
for PTSD.  

The veteran submitted another claim for service connection 
for PTSD in August 1995.  In response to this claim, the RO 
asked the veteran to provide a description of stressful 
events that resulted in his PTSD and records from private 
physicians.  The veteran responded with a statement in 
January 1996 indicating that he was receiving treatment at a 
VA medical facility.  In February 1996 he submitted a 
completed questionnaire about military service (NA Form 
13075).  A March 11, 1996 deferred rating decision indicates 
that the veteran was previously denied service connection for 
PTSD, that appeal rights had expired, and "Request new 
evidence to reopen claim."  By letter dated March 18, 1996, 
the RO advised the veteran that his claim for service 
connection for PTSD was denied, and provided him with his 
appellate rights.  

The RO received another statement from the veteran on May 30, 
1996, in which he again mentioned his claim for service 
connection for PTSD, as well as other claims.  In a statement 
that was received in September 1996, the veteran stated:  
"Please accept this as a formal notice of disagreement.  I 
disagree with the denyal (sic) of PTSD."  This was a timely 
notice of disagreement with the letter decision denying 
service connection for PTSD.  See 38 C.F.R. §§ 20.201, 20.302 
(2002).  

The RO sent the veteran a letter in November 1996 in response 
to this notice of disagreement indicating that the Board had 
denied the claim for service connection for PTSD in May 1989, 
and that new and material evidence was necessary to reopen 
his claim for service connection for PTSD.  

The veteran filed another claim for service connection for 
PTSD on March 18, 1997.  As noted above, this ultimately led 
to the granting of service connection for PTSD by the rating 
decision in August 2000.  The record shows, however, that the 
veteran filed claims for service connection for PTSD in 
October 1994 and August 1995; that he was notified that his 
claim was not reopened by letter dated March 19, 1996 and 
provided with his appellate rights; and that he filed a 
notice of disagreement on September 6, 1996.  The notice of 
disagreement was filed within one year of the March 19, 1996 
notice.  The RO did not, however, issue a statement of the 
case concerning the appeal from the decision not to reopen 
his claim for service connection for PTSD.  Consequently, the 
March 1996 decision was not final.  Cf. 38 U.S.C.A. § 7105(c) 
(if no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final).

Since there was a prior final denial of service connection 
for PTSD by the Board in 1989, the claim for service 
connection required reopening with new and material evidence, 
which was done.  The Board's September 1999 decision that 
reopened the service connection claim does not show that the 
reopening was based on records received from the service 
department.  Rather, the basis for the reopening of the claim 
was that evidence that had been received showed that the 
veteran had been diagnosed with PTSD.  Therefore, non-service 
department records were the basis for the reopening of the 
claim, and retroactive evaluation of his original service 
connection claim is not warranted.  The effective date of a 
claim granted based on new and material evidence other than 
service department records is the date of receipt of the 
claim to reopen.  Since the reopened claim for service 
connection for PTSD was originally received on or about 
October 13, 1994, and remained pending continuously 
thereafter, the effective date for the grant of service 
connection for PTSD is October 13, 1994.  38 C.F.R. 
§§ 3.156(c), 3.400(q) (2002).  

The veteran had a claim for service connection for PTSD 
pending from October 1994.  He provided responses to the RO's 
request for evidence in January 1996 and February 1996.  The 
March 1996 VA letter indicated that his claim for service 
connection for PTSD was denied.  He submitted a timely notice 
of disagreement to this denial in September 1996.  But the 
record does not reflect that the RO issued a statement of the 
case in response to this notice of disagreement.  Therefore, 
that claim remained pending, as the March 1996 denial was not 
final.

At his hearing before the undersigned, the veteran testified 
that he was treated for PTSD beginning in 1987.  However, as 
noted above, service connection for PTSD was denied by the 
Board in a May 1989 decision, which is final.  While the 
veteran may have been treated by VA for PTSD beginning in 
1987, there were no communications received from the veteran 
following the Board's May 1989 decision evidencing a intent 
to apply for service connected benefits for PTSD until 
October 1994.  The veteran did submit income-net worth and 
employment statements (VA Form 21-527) in September 1991 and 
October 1993.  However, these documents do not provide any 
indication that the veteran was making a claim for service 
connection for PTSD at those times.  A communication or 
action indicating an intent to apply for a VA benefit is 
necessary to establish a claim.  No such claim following the 
Board's May 1989 decision was received until October 1994.  
38 C.F.R. § 3.155(a) (2002).

Based on the above, the evidence supports granting an 
effective date of October 13, 1994, for service connection 
for PTSD.  38 U.S.C.A. §§ 5110, 7103(a), 7104(b) (West 2002); 
38 C.F.R. §§ 3.155, 3.156, 3.400, 20.1100 (2002).

During the pendency of the appellant's claim and appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was enacted.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
The VCAA is liberalizing and is therefore applicable to this 
case.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim.  Additionally, the VCAA provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefit sought in the 
July 2001 statement of the case.  The statement of the case 
provided the veteran with a summary of the evidence in the 
record used for the determination.  Therefore, the veteran 
was advised of the evidence necessary to substantiate his 
claim.  A VA letter to the veteran in October 2002 advised 
him of evidence he was responsible for obtaining.  The letter 
also advised him that he could identify such evidence and 
that VA would attempt to obtain it on his behalf.  The letter 
further advised him of the evidence VA was responsible for 
obtaining.  Neither the veteran nor his representative have 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been properly developed and there is no further action 
to be undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 




ORDER

Entitlement to an effective date of October 13, 1994, for 
service connection for PTSD is granted, subject to the laws 
and regulations governing the disbursement of monetary 
benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

